1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9         CARLOS ESCOBAR,                                  Case No. 2:18-cv-02036-APG-GWF
10                                        Plaintiff,               ORDER
               v.
11
          JAMES DZURENDA, et al.,
12
                                      Defendants.
13

14

15
     I.       DISCUSSION
16
              According to the inmate Nevada Department of Corrections database, Plaintiff is
17
     no longer incarcerated at High Desert State Prison, and Plaintiff has not filed an updated
18
     address notification with the Court informing the Court of his current address. The Court
19
     notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must
20
     immediately file with the court written notification of any change of mailing address, email
21
     address, telephone number, or facsimile number. The notification must include proof of
22
     service on each opposing party or the party’s attorney. Failure to comply with this rule
23
     may result in the dismissal of the action, entry of default judgment, or other sanctions as
24
     deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty
25
     (30) days from the date of entry of this order to file his updated address with this Court.
26
     If Plaintiff does not update the Court with his current address within thirty (30) days from
27
     the date of entry of this order, the Court will dismiss this action without prejudice.
28
                                                       1
1
     II.    CONCLUSION
2
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
3
     with the Court within thirty (30) days from the date of this order.
4
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court
5
     shall dismiss this case without prejudice.
6
            DATED THIS 9th day of July 2019.
7

8                                                 UNITED STATES MAGISTRATE JUDGE

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
